United States Court of Appeals
      for the Federal Circuit
               ______________________

             WASICA FINANCE GMBH,
             BLUEARC FINANCE AG,
                   Appellants

                          v.

  CONTINENTAL AUTOMOTIVE SYSTEMS, INC.,
  SCHRADER-BRIDGEPORT INTERNATIONAL,
INC., SENSATA TECHNOLOGIES HOLDING NV, SI
        INTERNATIONAL (TOPCO), INC.,
                Cross-Appellants
             ______________________

      2015-2078, 2015-2079, 2015-2093, 2015-2096
               ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-00295, IPR2014-00476.
                ______________________

               Decided: April 4, 2017
               ______________________

     MICHAEL J. KANE, Fish & Richardson, PC, Minneap-
olis, MN, argued for appellants. Also represented by
CRAIG E. COUNTRYMAN, San Diego, CA.

   GARY M. ROPSKI, Brinks Gilson & Lione, Chicago, IL,
argued for cross-appellant Continental Automotive Sys-
tems, Inc. Also represented by LAURA A. LYDIGSEN,
JOSHUA PATRICK SMITH; JAMES K. CLELAND, JOHN A.
2        WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




LINGL, Ann Arbor, MI; THEMI ANAGNOS, Continental
Automotive Systems, Inc., Deer Park, IL.

    BRYAN PATRICK COLLINS, Pillsbury Winthrop Shaw
Pittman LLP, McLean, VA, argued for cross-appellants
Schrader-Bridgeport International, Inc., Sensata Technol-
ogies Holding NV, SI International (TOPCO), Inc. Also
represented by ROBERT M. FUHRER.
                ______________________

    Before PROST, Chief Judge, SCHALL, and CHEN, Circuit
                          Judges.
SCHALL, Circuit Judge.
     These consolidated appeals come to us following two
related inter partes review proceedings before the U.S.
Patent & Trademark Office’s Patent Trial and Appeal
Board (“Board”). Both proceedings involve now-expired
U.S. Patent No. 5,602,524 (“the ’524 patent”) owned by
Wasica Finance GmbH and Bluearc Finance AG (“Wasi-
ca”). The ’524 patent has 21 claims. Claim 1 is the sole
independent claim. The first proceeding, IPR2014-00295,
arose from a petition filed by Continental Automotive
Systems, Inc. (“Continental”) (“the ’295 proceeding”). In
the ’295 proceeding, the Board found claims 1–3, 5, 10–19,
and 21 of the ’524 patent unpatentable as anticipated or
obvious and claims 6–9 and 20 patentable. The Board
declined to institute review of claim 4. Cont’l Auto. Sys.,
Inc. v. Wasica Fin. GmbH, No. IPR2014-00295, 2015 WL
3811738, at *1, *19 (June 17, 2015) (“Continental Deci-
sion”). The second proceeding, IPR2014-00476, arose
from a petition filed by Schrader-Bridgeport Internation-
al, Inc., Sensata Technologies Holdings NV, and SI Inter-
national (TOPCO), Inc. (collectively, “Schrader”) (“the ’476
proceeding”). In the ’476 proceeding, the Board found
claims 1–5, 10, 12–19, and 21 of the ’524 patent un-
patentable as anticipated or obvious and claims 6 and 9
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS         3



patentable. The Board declined to institute review of
claim 11. 1   Schrader-Bridgeport Int’l v. Wasica Fin.
GmbH, No. IPR2014-00476, 2015 WL 4500655, at *1, *20
(July 22, 2015) (“Schrader Decision”).
     Wasica now appeals those portions of the Board’s de-
cisions in the ’295 and ’476 proceedings finding claims 1–
5, 10–19, and 21 unpatentable. For their part, Continen-
tal and Schrader cross-appeal, respectively, those portions
of the Board’s decisions in the ’295 and ’476 proceedings
finding claims 6–9 and 20 patentable.
    For the reasons set forth below, we affirm the deci-
sions of the Board in the ’295 and ’476 proceedings that
claims 1–5, 10–19, and 21 of the ’524 patent are un-
patentable as anticipated or obvious. We also affirm the
decisions of the Board in the ’295 and ’476 proceedings
that claims 6–8 and 20 of the ’524 patent are patentable.
We reverse, however, the decisions of the Board in the
’295 and ’476 proceedings that claim 9 of the ’524 patent
is patentable.
                        BACKGROUND
                   I.   The ’524 Patent
    Wasica owns the ’524 patent, which describes systems
for monitoring tire pressure in vehicles. See ’524 patent,
Abstract. Typically, these systems communicate pressure
readings through electromagnetic signals. Id., 1:52–59.
According to the patent, prior art systems fail to relay
accurate pressure data due to interference from internal
and external sources. Id., 1:59–67. As a result, the
patent asserts, drivers experience under- and over-
reporting of tire pressure warnings. Id., 2:1–10.




   1     Schrader’s petition did not challenge the patenta-
bility of claims 7, 8, and 20.
4      WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




     The ’524 patent purports to address this problem by
synchronizing components of the tire pressure system. As
illustrated below, each tire (R1–R4) includes a pressure
measuring device and a transmitter (S1–S4). The trans-
mitter sends pressure data received from the pressure
measuring device to a corresponding receiver (E1–E4):




    Id., Fig.1; see also id., 6:1–2, 6:12–15, Fig.2. To dis-
tinguish signals from different transmitters, transmis-
sions to each receiver include an “identification signal”
specifying the originating transmitter. Id., 6:61–7:9. The
receiver stores this identifying information and processes
pressure data only from the designated transmitter. Id.,
3:4–15. The system can further synchronize its units by
entering a “pairing mode.” Id., 10:1–7. In this mode, a
transmitter couples with the receiver to which it broad-
casts the strongest signal. Id. Tire pressure data is
displayed to the driver of the vehicle by means of a “dis-
play device.” Id., 13:34–38.
     As noted, the ’524 patent includes 21 claims. Claim 1
is the sole independent claim and recites as follows:
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS        5



       1. A device for monitoring the air pressure in
   the air chamber of pneumatic tires fitted on vehi-
   cle wheels comprising:
       a pressure measuring device mounted on a
   vehicle wheel which measures the air pressure in
   the air chamber of the wheel end outputs an elec-
   trical pressure signal representative of the air
   pressure in the vehicle wheel;
       a transmitter mounted to the vehicle wheel
   which receives the electrical pressure signal out-
   put from the pressure measuring device and sends
   out a pressure transmitting signal corresponding
   to said air pressure;
       a receiver associated with the transmitter and
   mounted at a distance to the vehicle wheel which
   receives the pressure transmitting signal trans-
   mitted from the associated transmitters[;]
       a display device which is connected with the
   receiver and displays data as numbers or symbols
   which have been taken from the pressure trans-
   mitting signal received from the receiver;
       wherein the transmitter comprises an emitter-
   control device which controls the emittance of the
   pressure transmitting signal and a signal-
   generating device which generates an identifica-
   tion signal which is unique for the transmitter
   and clearly identifies same;
       the emitter-control device works such that the
   identification signal is transmitted at least once
   before or after the emittance of the pressure
   transmitting signal;
      the receiver comprises at least a memory in
   which is stored an identification reference signal
6      WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




    related to the associated transmitter in accord-
    ance with a predetermined relationship criteria;
        the receiver comprises a comparison device
    which checks if an identification signal transmit-
    ted from a transmitter has the relationship crite-
    ria to identification reference signal stored in the
    receiver, and that further processing of the pres-
    sure transmission signal taken from the receiver
    only takes places if the identification signal re-
    ceived by the receiver and the identification refer-
    ence signal stored in the receiver fulfill the
    relationship criteria;
        the identification reference signal stored in
    the receiver is changeable in order that the identi-
    fication signal from the associated transmitter
    matches the identification reference signal of the
    receiver; and
        the receiver is connected with a switching de-
    vice which enables the receiver to switch over
    from normal operating mode, in which the air
    pressure is monitored, to pairing mode, in which
    the receiver collects the identification signal of the
    transmitter and stores this as an identification
    signal.
Id., 13:19–14:3.
             II. Proceedings Before the Board
    Continental and Schrader each filed inter partes re-
view (“IPR”) petitions challenging the patentability of the
’524 patent. In the ’295 proceeding, Continental chal-
lenged all 21 claims as anticipated by Italian Patent No.
1,219,753 (“Oselin”) and/or as obvious over some combina-
tion of Oselin and U.S. Patent Nos. 5,109,213 (“Wil-
liams”), 5,803,457 (“Schultz”), 4,067,376 (“Barabino”),
4,912,463 (“Li”), and 4,750,118. In the ’476 proceeding,
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS           7



Schrader challenged claims 1–6, 9–19, and 21 as antici-
pated by Oselin and/or as obvious over some combination
of Oselin, Schultz, Barabino, and U.S. Patent No.
5,285,189 (“Nowicki”). The Board subsequently instituted
separate trials on the two petitions.
    Both trials focused primarily on the Oselin reference.
That reference, like the ’524 patent, relates to vehicular
systems for monitoring tire pressure. J.A. 939. 2 In their
petitions to the Board, both Continental and Schrader
argued that Oselin discloses or suggests most of the
features in the challenged claims.
    Wasica disputed the petitioners’ reading of Oselin,
contending that Oselin does not disclose or suggest all of
the limitations of independent claim 1. Specifically,
Wasica argued that Oselin fails to teach a “pressure
measuring device,” an “electrical pressure signal,” and a
“pressure transmitting signal,” as Wasica construed those
terms. Wasica also separately argued the patentability of
various dependent claims by relying on its constructions
of the terms “bit sequence” and “emittance.”
                III. The Board’s Decisions
    The ’295 and ’476 proceedings culminated in two Fi-
nal Written Decisions from the Board. In those decisions,
the Board first construed the terms “pressure measuring
device” from independent claim 1, “bit sequence” from
claim 9, and “emittance” from claim 17. Continental
Decision, 2015 WL 3811738, at *4–7; Schrader Decision,
2015 WL 4500655, at *5–7. Armed with those construc-
tions, the Board found that Oselin anticipated claims 1, 2,
5, 10, 13, 15, 17–19, and 21. Continental Decision, 2015
WL 3811738, at *19–20; Schrader Decision, 2015 WL



    2    For ease of reference, our citations to Oselin point
to its certified translation in the Joint Appendix.
8       WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




4500655, at *20. The Board also found that Oselin—alone
or in combination with Williams, Schultz, Nowicki, Barab-
ino, and/or Li—rendered claims 3, 4, 10–12, 14, 16, and 17
obvious. 3 The Board further determined, however, that
Continental and Schrader had failed to establish how
Oselin (alone or in combination with Williams) ren-
dered claims 6–9 and 20 unpatentable.         Continental
Decision, 2015 WL 3811738, at *13–14, *17; Schrader
Decision, 2015 WL 4500655, at *10–12 (claims 6 and 9).
    Wasica appeals the Board’s decisions that claims 1–5,
10–19, and 21 are unpatentable.         Continental and
Schrader each cross-appeal the Board’s decisions that
claims 6–9 and 20 are patentable. We have jurisdiction
under 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C. § 141(c).
                       DISCUSSION
                 I.   Standard of Review
    In an appeal from an IPR decision, we review the
Board’s legal conclusions de novo and its factual findings
for substantial evidence. 5 U.S.C. § 706(2); Synopsys, Inc.
v. Mentor Graphics Corp., 814 F.3d 1309, 1314 (Fed. Cir.
2016). Anticipation is a question of fact reviewed for
substantial evidence. Synopsys, 814 F.3d at 1317; In re
Rambus Inc., 694 F.3d 42, 46 (Fed. Cir. 2012). Obvious-
ness is a question of law based on underlying facts. In re
Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364, 1373 (Fed.
Cir. 2016). We thus review the Board’s ultimate obvious-


    3   These are the claims that Continental or Schrader
separately argued as being obvious. Because “anticipa-
tion is the epitome of obviousness,” Connell v. Sears,
Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983), the
Board noted that Oselin rendered claims 1, 2, 5, 10, 13,
15, 17–19, and 21 obvious by virtue of its anticipation of
them. Continental Decision, 2015 WL 3811738, at *19–
20; Schrader Decision, 2015 WL 4500655, at *20.
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS          9



ness determination de novo and its underlying factual
findings for substantial evidence. Id.
    Claim construction is a question of law with underly-
ing questions of fact. Teva Pharm. U.S.A., Inc. v. Sandoz,
Inc., 135 S. Ct. 831, 837–38 (2015). We review the
Board’s claim constructions de novo and its underpinning
factual determinations involving extrinsic evidence for
substantial evidence. Microsoft Corp. v. Proxyconn, Inc.,
789 F.3d 1292, 1297 (Fed. Cir. 2015). If the intrinsic
record fully governs the proper construction of a term, we
review the Board’s claim construction de novo. Id.
    As noted, we have before us consolidated appeals from
two IPR proceedings. Wasica appeals some aspects of the
Board’s decisions in the ’295 and ’476 proceedings, while
Continental and Schrader cross-appeal, respectively,
other aspects of those decisions. We turn first to Wasica’s
appeal.
                   II. Wasica’s Appeal
          A. Claims 1–5, 10–16, 18, 19, and 21
               1. The Parties’ Arguments
    Wasica contends that the Board erred by finding
claims 1–5, 10–19, and 21 unpatentable based upon
Oselin. 4 Oselin discloses a “pressure sensor P” that
detects the air pressure in a tire. J.A. 942. When the
pressure falls outside an acceptable range, a floating
switch closes, causing a signal to pass from a transmitter


   4    Wasica does not distinguish between the claims
found unpatentable as anticipated by Oselin (1, 2, 5, 10,
13, 15, 17–19, and 21) and those found unpatentable as
obvious over Oselin alone or in combination with other
references (3, 4, 10–12, 14, 16, and 17). For the sake of
brevity, we therefore refer to the claims at issue simply as
“unpatentable.”
10     WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




to a receiver. J.A. 942–43. This signal includes a data bit
(S18) serving as “an alarm message indicating that the
pressure detected by [the] sensor P has reached an anom-
alous level.” J.A. 946. Oselin’s binary signal thus signi-
fies whether a measured pressure is abnormal, but it does
not encode an exact numeric value for that pressure.
    In the ’295 and ’476 proceedings, Wasica argued that
Oselin does not contain claim 1’s “pressure measuring
device” because, as properly construed, the claim requires
a numerical representation of the tire’s pressure. Accord-
ing to Wasica, Oselin’s binary alarm bit does not contain
such precision.
     The Board disagreed, holding that nothing in the
claims limits the pressure measuring device to numeric
values. Continental Decision, 2015 WL 3811738, at *4–5;
Schrader Decision, 2015 WL 4500655, at *4–5. In support
of its ruling, the Board pointed to embodiments of the ’524
patent using binary, switch-based pressure sensors like
those described in Oselin. Id. Based upon its claim
construction, the Board found claims 1–5, 10–19, and 21
unpatentable.
    On appeal, Wasica shifts its focus from the “pressure
measuring device” to the “electrical pressure signal” and
“pressure transmitting signal” terms of claim 1, but the
thrust of its position remains unchanged. Namely, Wasi-
ca maintains that the claimed signals must contain
numerical values of pressure. Wasica Opening Br. 13.
Wasica acknowledges that the ’524 patent discloses using
switch-based sensors like Oselin as part of the invention,
but it urges that these devices are used in addition to, not
in lieu of, quantitative measuring devices. Id. 15–17.
Therefore, argues Wasica, the Board misconstrued the
signal terms of claim 1 and erred in finding claims 1–5,
10–19, and 21 unpatentable over Oselin and other refer-
ences. Id. 17–18.
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS         11



    Continental and Schrader respond that the Board cor-
rectly construed the signal and pressure measuring device
limitations of claim 1. In their view, the claims describe
these limitations in broad language, and nothing confines
them to purely numerical values. Continental Response
Br. 25–28; Schrader Response Br. 22–23. The ’524 pa-
tent’s specification further supports the Board’s construc-
tion, they contend, because it discloses using non-numeric
pressure sensors within the claimed invention. Continen-
tal Response Br. 28–35; Schrader Response Br. 17–21.
                       2. Analysis
    Wasica does not dispute that claims 1–5, 10–16, 18,
19, and 21 are unpatentable under the Board’s construc-
tion of claim 1. Therefore, the only question before us
with respect to these claims is whether the Board erred in
construing “electrical pressure signal” and “pressure
transmitting signal” to encompass non-numeric represen-
tations of pressure. For the reasons discussed below, we
hold that the Board did not err in construing these terms.
    The Board construes claims of an expired patent in
accordance with Phillips v. AWH Corp., 415 F.3d 1303
(Fed. Cir. 2005) (en banc). Straight Path IP Grp., Inc. v.
Sipnet EU S.R.O., 806 F.3d 1356, 1360 (Fed. Cir. 2015).
Under that standard, words of a claim are generally given
their ordinary and customary meaning. Phillips, 415 F.3d
at 1312. The claims themselves often provide significant
guidance as to the meaning of a particular term. Id. at
1314. Claims also are read in light of the patent’s specifi-
cation, of which they are a part. Id. at 1315. “[T]he
specification ‘is always highly relevant to the claim con-
struction analysis. Usually, it is dispositive . . . .’” Id.
(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d
1576, 1582 (Fed. Cir. 1996)).
    In this case, the claim language indicates that the
signal terms are not limited to numeric values. Claim 1
recites displaying data “as numbers or symbols which
12     WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




have been taken from the pressure transmitting signal.”
’524 patent, 13:35–38 (emphases added). Using the
disjunctive “or” as in “numbers or symbols” designates
numbers and symbols as distinct alternatives to one
another. See SkinMedica, Inc. v. Histogen Inc., 727 F.3d
1187, 1199 (Fed. Cir. 2013) (“The disjunctive ‘or’ plainly
designates that a series describes alternatives.”); Schumer
v. Lab. Comput. Sys., Inc., 308 F.3d 1304, 1311 (Fed. Cir.
2002) (“We have consistently interpreted the word ‘or’ to
mean that the items in the sequence are alternatives to
each other.”) (citing cases). And because these “numbers
or symbols” are “taken from the pressure transmitting
signal” directly, claim 1 plainly contemplates a pressure
transmitting signal that encodes only non-numerical
“symbols.” Wasica concedes the point in its briefing,
acknowledging that the pressure transmitting signal
includes “the numerical value of the pressure verbatim
and/or symbols that inform the driver which tire has low
pressure.” Wasica Reply Br. 3 (emphasis added).
    We also see no reason to limit the “electrical pressure
signal” to numerical values. Claim 1 requires the electri-
cal pressure signal to be only “representative of the air
pressure.” ’524 patent, 13:22–25 (emphasis added). The
ordinary and customary meaning of “representative” is
“serving to . . . symbolize” or “standing for.” 13 THE
OXFORD ENGLISH DICTIONARY 660 (2d ed. 1989). We think
that a non-numeric signal can be “representative of” air
pressure in much the same way as a vehicle’s gas warning
light might “serve to symbolize” a low fuel level (without
specifying a precise volume) or a picture of a sun may
“stand for” a hot day (without indicating an exact temper-
ature). See Honeywell Int’l Inc. v. Universal Avionics Sys.
Corp., 488 F.3d 982, 992–93 (Fed. Cir. 2007) (refusing to
construe “signals representative of” various items as
confined to numerical values of those items).
    The specification of the ’524 patent confirms this con-
struction. The patent includes an embodiment in which a
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS        13



sensor monitors a tire’s pressure and outputs a pressure
signal “as is described in EP-A-0417712 or in EP-A-
0417704.” ’524 patent, 5:1–9. The Board found, and
Wasica does not dispute, that this family of European
applications discloses switch-based pressure sensors and
non-numeric pressure signals. 5 Continental Decision,
2015 WL 3811738, at *5; Schrader Decision, 2015 WL
4500655, at *5. The ’524 patent thus uses non-numeric
expressions of pressure to practice the purported inven-
tion. See Verizon Servs. Corp. v. Vonage Holdings Corp.,
503 F.3d 1295, 1305 (Fed. Cir. 2007) (“We normally do not
interpret claim terms in a way that excludes disclosed
examples in the specification.”). On appeal, Wasica
contends only that these switch-based pressure sensors
supplement other sensors measuring the pressure quanti-
tatively. We see no merit to this argument, however. The
pertinent passage of the specification describes monitor-
ing tire pressures with “a mechanical device” that “causes
transmission of the pressure signal” under certain condi-
tions. ’524 patent, 5:1–9. Nothing in the description of
this embodiment suggests that the pressure signal comes
from a secondary, undisclosed sensor.
    Accordingly, we hold that the Board did not err in
construing the signal terms broadly enough to encompass
non-numeric representations of air pressure. Because
Wasica does not challenge the Board’s findings that
claims 1–5, 10–16, 18, 19, and 21 are unpatentable under
that construction, we affirm the Board’s decision that
those claims are unpatentable.




   5    For example, EP-A-0417712 discloses a membrane
that “activate[s] a switch when the tire pressure is exces-
sively high or low.” J.A. 2853. When this occurs, a “sig-
nal-generating device” outputs an “alarm impulse” to a
receiver. Id.; J.A. 2855.
14      WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




                        B. Claim 17
                1. The Parties’ Arguments
    Wasica separately argues the patentability of depend-
ent claim 17. Claim 17 depends from claim 13, which
depends from claim 1. Claim 13 recites “[a] device accord-
ing to claim 1 wherein a pressure measuring device and a
transmitter are provided on at least two of the wheels of a
vehicle.” ’524 patent, 14:59–61. Claim 17 then recites:
         17. A monitoring device according to claim 13
     wherein each transmitter comprises a detector
     device which recognizes emittance of a predeter-
     mined switching signal and, therefore, switches
     the transmitter into a pairing mode in which the
     identification signal and an additional signal indi-
     cating the pairing mode is emitted.
Id., 15:11–16 (emphasis added). The claim thus puts a
transmitter in “pairing mode” with a receiver after detect-
ing a “switching signal” sent from an unspecified source.
    The Board construed “emittance of a predetermined
switching signal” to include both wired and wireless
transmissions. Continental Decision, 2015 WL 3811738,
at *7; Schrader Decision, 2015 WL 4500655, at *6–7.
Wasica disputes this construction, arguing that the
claimed “emittance” must be limited to wireless communi-
cations. Wasica Opening Br. 18–19. According to Wasica,
the ordinary meaning of “emit” in the context of the
specification connotes only wireless signals. Id. In Wasi-
ca’s view, the prior art references successfully cited
against claim 17 do not disclose or suggest such a wireless
transmission of the switching signal. Wasica Opening
Br. 20. Wasica acknowledges, however, that claim 17 is
unpatentable under the Board’s construction. Wasica
Opening Br. 20.
    Continental and Schrader respond that “emit” means
“to send out,” which does not preclude wired transmis-
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS         15



sions. Continental Response Br. 40–41; Schrader Re-
sponse Br. 26. They also contend that the specification
includes embodiments where the switching signal passes
via wired components. Continental Response Br. 41–43;
Schrader Response Br. 27–28.
                       2. Analysis
    Because Wasica accepts that claim 17 is unpatentable
under the Board’s construction of “emittance,” the sole
issue before us is whether the Board erred by construing
“emittance” to include wired transmissions. We conclude
that the Board did not err.
    “It is axiomatic that we will not narrow a claim term
beyond its plain and ordinary meaning unless there is
support for the limitation in the words of the claim, the
specification, or the prosecution history.” 3M Innovative
Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1333 (Fed.
Cir. 2013). If the intrinsic record supports several defini-
tions of a term, the term may be construed to encompass
all such consistent meanings. See Rexnord Corp. v.
Laitram Corp., 274 F.3d 1336, 1343 (Fed. Cir. 2001).
Therefore, absent a clear disavowal or alternative lexicog-
raphy by a patentee, he or she “is free to choose a broad
term and expect to obtain the full scope of its plain and
ordinary meaning.” Thorner v. Sony Comput. Entm’t Am.
LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012).
    We conclude that, in the context of the ’524 patent,
the word “emittance” includes both wired and wireless
transmissions. As Wasica itself recognizes, the plain and
ordinary meaning of “emit” is simply “to send out.” Wasi-
ca Opening Br. 18; see also 5 THE OXFORD ENGLISH
DICTIONARY 181 (2d ed. 1989) (defining “emit” as “to send
forth”). Wasica does not dispute that electrical signals
can be “sent out” over wired connections. Nor does Wasi-
ca urge that any special definition or disavowal applies to
the term “emittance.” Thus, “emittance of a predeter-
mined switching signal” should be granted its full scope
16       WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




and construed to encompass both hardwired and wireless
transmissions, as either mode of communication “sends
out” the switching signal. See Thorner, 669 F.3d at 1367;
Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341, 1347–
48 (Fed. Cir. 2009) (declining to construe a broad claim
term narrowly because “[t]he patentee is entitled to the
full scope of his claims”).
    The specification supports this construction. The ’524
patent is rife with exemplary embodiments where the
switching signal propagates in both wireless and wired
form. See, e.g., ’524 patent, 12:46–67 (wireless transmis-
sions), 13:13–17 (wired transmissions). “We normally do
not interpret claim terms in a way that excludes disclosed
examples in the specification,” Verizon, 503 F.3d at 1305,
and Wasica has not provided us a compelling reason to
depart from such guidance here.
    Furthermore, the specification and claims use the
words “emit” and “transmit” interchangeably. 6        This
drafting choice equates the two terms for claim construc-
tion purposes. See Bid for Position, LLC v. AOL, LLC,
601 F.3d 1311, 1317 (Fed. Cir. 2010) (construing “bid” and
“value of the bid” identically because the claim used the
terms interchangeably); Edwards Lifesciences LLC v.
Cook Inc., 582 F.3d 1322, 1330 (Fed. Cir. 2009) (“The


     6  For example, claim 1 includes a “transmitter” that
not only “emit[s]” a pressure transmitting signal to a
receiver, but also “transmit[s]” an identification signal to
the same receiver. ’524 patent, 13:31–43. This equivoca-
tion is prevalent throughout the claims. See id., 14:4–6,
14:21–24, 14:28–39, 16:4–7. Similarly, the written de-
scription at times conflates “transmitter” and “emitter.”
See id., 4:43–47, 6:50–52. Further, the specification uses
“transmit” to refer to wireless communications, suggest-
ing that it has not reserved the term “emit” for this pur-
pose. See id., 12:28–33.
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS       17



interchangeable use of the two terms is akin to a defini-
tion equating the two.”). The word “transmit” can mean
“to send out electric signals.” 18 THE OXFORD ENGLISH
DICTIONARY 415 (2d ed. 1989). Unquestionably, electric
signals may be “transmitted” or “sent out” through wired
circuitry.
    We therefore see no error in the Board’s conclusion
that “emittance” in claim 17 includes both wired and
wireless transmissions. As noted, Wasica does not argue
that claim 17 is patentable under this construction.
Accordingly, we affirm the Board’s decision in the ’295
and ’476 proceedings that claim 17 is unpatentable.
      III. Continental and Schrader’s Cross-Appeals
    The appeals from cross-appellants Continental and
Schrader involve claims 6–9 and 20. In the ’295 and ’476
proceedings, the Board found these claims patentable over
Oselin and other references. Continental Decision, 2015
WL 3811738, at *11, *13–14, *17; Schrader Decision, 2015
WL 4500655, at *10–11 (claims 6 and 9). Continental and
Schrader appeal those decisions. We turn first to claim 6.
                       A. Claim 6
               1. The Parties’ Arguments
    Claim 6 depends from claim 2, which depends from
claim 1. Claim 2 recites “[a] monitoring device according
to claim 1, additionally comprising a converter device
which converts and digitally codes the signals transmitted
from the transmitter.” ’524 patent, 14:4–6. Claim 6 then
recites:
       6. A monitoring device according to claim 2
   wherein transmission of the signals from the
   transmitter to the receiver is carried out with
   electromagnetic waves of constant frequency act-
   ing as carrier waves.
18       WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




Id., 14:21–24 (emphasis added). As claimed, the signals
passing from the transmitter to the receiver have a con-
stant, unchanging frequency. 7
    Oselin explains that its “transmissions from the sen-
sors 10 use structurally analogous signals, on a frequency
that is the working frequency common to the oscilla-
tors 11 of all transmitters 10 of the group of the receiv-
er 20.” J.A. 945. In the ’295 and ’476 proceedings, both
Continental and Schrader argued that this embodiment
discloses the constant frequency limitation of claim 6,
thus rendering claim 6 unpatentable over Oselin.
J.A. 204, 2089. The Board rejected this contention, hold-
ing that one of ordinary skill in the art would have under-
stood Oselin’s “common” working frequency to allow for
carrier waves of changing frequencies. In doing so, the
Board accepted Wasica’s evidence to this effect. Continen-
tal Decision, 2015 WL 3811738, at *10; Schrader Decision,
2015 WL 4500655, at *10. The Board also dismissed the
petitioners’ obviousness arguments, finding them conclu-
sory and unsubstantiated, Continental Decision, 2015 WL
3811738, at *13–14, or omitted entirely, Schrader Deci-
sion, 2015 WL 4500655, at *14.
     Continental and Schrader each appeal the Board’s de-
cision, but they do so on different grounds. Schrader
argues that Oselin discloses transmitting signals at “a”
frequency, suggesting that this frequency must be con-
stant. Schrader Response Br. 34–38. For its part, Conti-
nental contends that the Board overlooked pertinent
evidence. Continental Response Br. 49–53. According to
Continental, Oselin discloses how it can work with “any



     7 The “frequency” of a wave is the number of cycles
of the wave in a unit of time. A wave has a “constant
frequency” when the number of cycles per unit of time
does not change—i.e., it is “constant.”
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS         19



modulating scheme,” which could include the constant
frequency signals of claim 6. Id.
    Wasica defends the Board’s decisions. With respect to
the ’476 proceeding, Wasica argues that the Board rea-
sonably relied on Wasica’s expert testimony concerning
Oselin’s disclosure, particularly because Schrader offered
no such testimony of its own. Wasica Response Br. 15–17.
As for the ’295 proceeding, Wasica asserts that Oselin
discloses a broad genus of all modulating schemes, but not
the constant-frequency species recited in claim 6. Id. 18–
20. Wasica additionally argues that Continental’s obvi-
ousness position is waived for failing to adequately devel-
op it before the Board. Id. 21–24.
                       2. Analysis
    After reviewing the record, we find that substantial
evidence supports the Board’s conclusion that claim 6 is
patentable over Oselin. We therefore affirm the Board’s
decisions as to this claim. Because the cross-appellants’
arguments differ in material respects, we address their
contentions in turn, beginning with Schrader.
               a. Schrader’s Cross-Appeal
    Anticipation requires that a single reference “describe
the claimed invention with sufficient precision and detail
to establish that the subject matter existed in the prior
art.” Verve, LLC v. Crane Cams, Inc., 311 F.3d 1116, 1120
(Fed. Cir. 2002) (emphasis added). For this reason, it has
long been understood that ambiguous references do not,
as a matter of law, anticipate a claim. See, e.g., W.L. Gore
& Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1554 (Fed.
Cir. 1983) (refusing to find claims anticipated when the
prior art references were “unacceptably vague”); see also
In re Hughes, 345 F.2d 184, 188 (CCPA 1965); In re
Turlay, 304 F.2d 893, 899 (CCPA 1962) (“It is well estab-
lished that an anticipation rejection cannot be predicated
on an ambiguous reference.”).
20       WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




    As noted, claim 6 requires its carrier waves to have a
constant frequency. Oselin discloses that its transmitters
are all tuned to a “common” working frequency, but as the
Board found in the ’476 proceeding, this statement does
not necessarily suggest that the frequency of each trans-
mitted signal is constant. Schrader Decision, 2015 WL
4500655, at *10. Crediting Wasica’s expert on this point,
the Board determined that Oselin’s “common” working
frequency could represent an average frequency for sig-
nals whose frequency in fact fluctuated over time. Id.
For example, Oselin’s signals might vary in frequency due
to “frequency shift keying” 8 but maintain a “common”
working frequency across the transmitters. Id. Thus, the
Board concluded, Oselin was at best “unclear” whether its
transmissions occurred at an unchanging, fixed frequen-
cy. Id.
    We see no error in the Board’s conclusion. Record ev-
idence suggests that Oselin could use signals of either
constant or nonconstant frequency. Oselin is thus ambig-
uous as to whether it discloses the pertinent features of
claim 6. Ambiguous references do not anticipate a claim.
E.g., In re Turlay, 304 F.2d at 899.
    Schrader’s arguments on appeal fail to show where
the Board erred. Schrader relies on attorney argument in
urging that Oselin’s transmitters must use a constant
frequency, but this contention misses the point. Anticipa-
tion is an inquiry viewed from the perspective of one
skilled in the art. See Dayco Prods., Inc. v. Total Con-
tainment, Inc., 329 F.3d 1358, 1368 (Fed. Cir. 2003)


     8  Frequency shift keying is the process of embed-
ding information into a signal by changing (modulating)
the signal’s frequency. See ’524 patent, 7:36–40. In one
simple example, a signal might encode binary data by
representing 0s and 1s with different frequencies. See id.,
7:36–42.
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS         21



(“[T]he dispositive question regarding anticipation is
whether one skilled in the art would reasonably under-
stand or infer from the prior art reference’s teaching that
every claim element was disclosed in that single refer-
ence.” (internal alterations and quotation marks omit-
ted)). The Board found that one of ordinary skill in the
art would not have read Oselin to disclose what Schrad-
er’s counsel urges. That finding is supported by record
evidence, and Schrader did not adduce any evidence to the
contrary. We thus think it was reasonable for the Board
to accept Wasica’s expert testimony over Schrader’s bare
attorney argument. See Gemtron Corp. v. Saint-Gobain
Corp., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (reasoning
that a party’s “unsworn attorney argument . . . is not
evidence” and thus cannot rebut record evidence); Enzo
Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284
(Fed. Cir. 2005) (“Attorney argument is no substitute for
evidence.”).
     As far as the obviousness of claim 6 is concerned,
Schrader’s briefing does not advance a separate argument
on this ground, nor did its petition to the Board do so. See
Schrader Decision, 2015 WL 4500655, at *14. According-
ly, we deem Schrader to have waived any obviousness
argument with respect to claim 6. See Smithkline Bee-
cham Corp. v. Apotex Corp., 439 F.3d 1312, 1319 (Fed.
Cir. 2006) (“Our law is well established that arguments
not raised in the opening brief are waived.”); see also
Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821
F.3d 1359, 1369–70 (Fed. Cir. 2016); Fresenius USA, Inc.
v. Baxter Int’l, Inc., 582 F.3d 1288, 1296 (Fed. Cir. 2009)
(“If a party fails to raise an argument before the trial
court, or presents only a skeletal or undeveloped argu-
ment to the trial court, we may deem that argument
waived on appeal.”).
22     WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




              b. Continental’s Cross-Appeal
    Like Schrader, Continental argues that Oselin ren-
ders claim 6 unpatentable. In so doing, however, it ad-
vances a different theory. Continental contends that
Oselin can employ “any modulation scheme,” see J.A. 943,
and that any modulation scheme so employed can include
constant-frequency signals.   The Board rejected this
argument in the ’295 proceeding, finding it insufficiently
precise and underdeveloped. Continental Decision, 2015
WL 3811738, at *10, *13–14.
     We see no error in the Board’s conclusion. “It is well
established that disclosure of a genus in the prior art is
not necessarily a disclosure of every species that is a
member of that genus.” Atofina v. Great Lakes Chem.
Corp., 441 F.3d 991, 999 (Fed. Cir. 2006); see also Eli Lilly
& Co. v. Zenith Goldline Pharms., Inc., 471 F.3d 1369,
1376–77 (Fed. Cir. 2006); Metabolite Labs., Inc. v. Lab.
Corp. of Am. Holdings, 370 F.3d 1354, 1367 (Fed. Cir.
2004) (“A prior art reference that discloses a genus still
does not inherently disclose all species within that broad
category.”). Here, the Board determined that Oselin’s
broad invocation of “any modulation scheme” (a genus)
does not disclose with sufficient particularity the con-
stant-frequency modulation scheme of claim 6 (a species).
Continental Decision, 2015 WL 3811738, at *10. This
factual determination was reasonably drawn from record
evidence and concessions by Continental’s counsel. Id.
(relying on material found at, for example, J.A. 531,
1608–11 ¶¶ 58–59). Because the Board’s findings are
reasonable on this record, they are supported by substan-
tial evidence. See In re Jolley, 308 F.3d 1317, 1320 (Fed.
Cir. 2002) (“If the evidence in record will support several
reasonable but contradictory conclusions, we will not find
the Board’s decision unsupported by substantial evidence
simply because the Board chose one conclusion over
another plausible alternative.”).
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS        23



    To be sure, we have recognized instances where a pri-
or art genus may anticipate a later species, see, e.g.,
Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d
1376, 1381–83 (Fed. Cir. 2015), but Continental has not
shown how that situation exists here. For example, we
have explained that a disclosed genus may anticipate a
claimed species when the genus is so small that one of
ordinary skill in the art would “at once envisage each
member of this limited class.” AbbVie Inc. v. Mathilda &
Terence Kennedy Inst. of Rheumatology Tr., 764 F.3d
1366, 1379 (Fed. Cir. 2014) (internal quotation marks
omitted). But in the ’295 proceeding, Continental’s peti-
tion failed to set forth the necessary “factual compo-
nent[s]” needed to advance this legal theory. See OSRAM
Sylvania, Inc. v. Am. Induction Techs., Inc., 701 F.3d 698,
705–06 (Fed. Cir. 2012); Sanofi-Synthelabo v. Apotex, Inc.,
550 F.3d 1075, 1083–84 (Fed. Cir. 2008). Continental’s
petition did not identify the “any modulating scheme”
genus, did not establish its size, and did not name any of
its modulation scheme species. See J.A. 204. In fact, the
petition relied solely on Oselin’s “common” working fre-
quency embodiment that we now conclude is too ambigu-
ous to anticipate claim 6. Id.
    Continental’s obviousness contentions suffer from
similar infirmities. As we have stated, obviousness
determinations “cannot be sustained by merely conclusory
statements; instead, there must be some articulated
reasoning with some rational underpinning to support the
legal conclusion of obviousness.” In re Kahn, 441 F.3d
977, 988 (Fed. Cir. 2006). In its petition to the Board,
Continental offered only a conclusory and sweeping
allegation that “to the extent that any of the variances in
claim scope are not necessarily shown in the above [antic-
ipation analysis], such variances would have been obvious
to a [person of ordinary skill in the art].” J.A. 209. The
Board found this assertion lacking the factual substantia-
tion necessary for an obviousness evaluation. Continental
24      WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




Decision, 2015 WL 3811738, at *13–14. We see no error
in the Board’s ruling. See, e.g., Graham v. John Deere
Co., 383 U.S. 1, 17–18 (1966) (“[D]ifferences between the
prior art and the claims at issue are to be ascertained.”).
    We also are unpersuaded by Continental’s attempts to
cure the petition’s deficiencies in its subsequent briefing
to the Board and to us. See J.A. 435–36; Continental
Response Br. 50–59. As we explained in Illumina:
          It is of the utmost importance that petitioners
     in the IPR proceedings adhere to the requirement
     that the initial petition identify with particularity
     the evidence that supports the grounds for the
     challenge to each claim. . . . Unlike district court
     litigation—where parties have greater freedom to
     revise and develop their arguments over time and
     in response to newly discovered material—the ex-
     pedited nature of IPRs bring with it an obligation
     for petitioners to make their case in their petition
     to institute.
821 F.3d at 1369 (internal quotation marks and citations
omitted).
    Here, Continental did not make out its obviousness
case in its petition. It merely pointed to Oselin’s “com-
mon” working frequency embodiment and presented a
conclusory allegation that any differences between Oselin
and claim 6 would have been obvious. J.A. 204, 209.
After Wasica pointed out the flaws of this position, Conti-
nental’s ensuing arguments to the Board and to us effec-
tively abandoned its petition in favor of a new argument.
Instead of relying on Oselin’s “common” working frequen-
cy to challenge claim 6, Continental’s new position was
that one of ordinary skill in the art would have looked to a
different passage of Oselin (teaching encoding binary data
“using any modulating scheme”) and would then have
modified Oselin to use a constant-frequency modulation
scheme as taught in other references. Compare J.A. 204,
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS         25



with J.A. 435–36, and Continental Response Br. 49–59.
Rather than explaining how its original petition was
correct, Continental’s subsequent arguments amount to
an entirely new theory of prima facie obviousness absent
from the petition. Shifting arguments in this fashion is
foreclosed by statute, our precedent, and Board guide-
lines. See 35 U.S.C. § 312(a)(3) (requiring petitions to
identify “with particularity . . . the grounds on which the
challenge to each claim is based”); Illumina, 821 F.3d at
1369–70; Dell Inc. v. Acceleron, LLC, 818 F.3d 1293, 1301
(Fed. Cir. 2016) (vacating a finding of unpatentability
when the Board relied on an argument first made during
oral hearing); Trial Practice Guide, 77 Fed. Reg. 48,756,
48,767 (Aug. 14, 2012) (prohibiting parties from submit-
ting evidence necessary for a prima facie showing of
obviousness in a reply). We therefore see no error in the
Board declining to engage such an argument here.
     Accordingly, we hold that the Board did not err in
finding claim 6 patentable over Oselin. We therefore
affirm the Board’s decision on the patentability of claim 6.
                  B. Claims 7, 8, and 20
    Claims 7, 8, and 20 depend directly or indirectly from
claim 6 and limit the transmitted signals to a particular
frequency range (claim 7) or designate particular schemes
for modulating those signals (claims 8 and 20). Schrader
did not challenge these claims in the ’476 proceeding, and
thus we have nothing to review as to Schrader’s cross-
appeal. In the ’295 proceeding, the Board rejected Conti-
nental’s assertion that Oselin in view of Williams ren-
dered claims 7, 8, and 20 obvious. Continental Decision,
2015 WL 3811738, at *17. In doing so, the Board relied in
part on the deficiencies of Oselin with respect to claim 6
just described. Id.
26       WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




    On appeal, Continental does not separately argue the
unpatentability of claims 7, 8, and 20. 9 We therefore
deem these claims as standing or falling with claim 6.
Accordingly, for the foregoing reasons, we affirm the
Board’s decision on the nonobviousness of claims 7, 8, and
20.
                        C. Claim 9
                1. The Parties’ Arguments
    Both cross-appellants argue that the Board erred in
ruling that dependent claim 9 is patentable. Claim 9
depends from claim 1 via claims 5 and 2. Claim 5 recites
“[a] monitoring device according to claim 2 wherein the
identification signal in the transmitter is stored as a
digital sequence having n bits and that the identification
reference signal in the associated receiver is also stored as
a digital sequence having n bits.” ’524 patent, 14:16–20.
Claim 9 then recites:




     9  In its arguments on claim 6, Continental mentions
in passing that the Board overlooked evidence with re-
spect to claims 7, 8, and 20. Continental Response Br. 58.
Even if we were to construe this statement as sufficiently
challenging the Board’s decision as to those claims, we do
not see how the Board erred. Continental’s petition
attacked claims 7, 8, and 20 by relying on Williams’s use
of frequency key shifting and by summarily asserting that
the claims were obvious. J.A. 213–14. Not only would
frequency key shifting directly contravene claim 6’s
“constant frequency” requirement by creating waves of a
nonconstant frequency, the petition offers no explanation
or reasoning as to why the claims would be obvious. Id.
It was incumbent on Continental to elaborate on these
positions in its “initial petition,” Illumina, 821 F.3d at
1369–70. We thus see no error in the Board’s analysis.
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS          27



       9. A monitoring device according to claim 5
   wherein every transmission from transmitter to
   receiver is completed with a transmission of at
   least a 4 bit sequence having a respective prede-
   termined bit-count whereby the first bit sequence
   is a preamble, which enables the synchronization
   of the receiver with the transmitter, the second, or
   third bit sequence is a data sequence which repre-
   sents the measured pressure signal and respec-
   tively contains the identification signal, and a
   fourth and final bit sequence as a post-amble.
Id., 14:31–39 (emphases added). In common parlance,
claim 9 requires the transmitter to send data to the
receiver through “at least a 4 bit sequence” having four
smaller “bit sequence[s]” of information. Id.
    As they did before the Board, the parties dispute the
meaning of the term “bit sequence.” Continental and
Schrader contend that “bit sequence” should be construed
as a sequence of “one or more bits.” Continental Response
Br. 65; Schrader Response Br. 43. Wasica disagrees,
arguing that the plain meaning of “sequence” implies two
or more items, so that a “bit sequence” must contain “two
or more bits.” Wasica Response Br. 25–26. In the ’295
and ’476 proceedings, the Board agreed with Wasica,
ruling that a “bit sequence” must include “two or more
bits.” Continental Decision, 2015 WL 3811738, at *6–7;
Schrader Decision, 2015 WL 4500655, at *6. Because
Oselin’s pressure alarm bit S18 is a single bit, the Board
concluded, Oselin does not disclose or suggest using
claim 9’s sequences of “two or more bits.” Continental
Decision, 2015 WL 3811738, at *11; Schrader Decision,
2015 WL 4500655, at *11.
                      2. Analysis
    We must determine whether the Board erred in its
construction of “bit sequence.” We conclude that it did.
28        WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS




     Claim 9 recites transmitting “at least a 4 bit se-
quence” having four component “bit sequence[s].” ’524
patent, 14:31–39. Because none of the component bit
sequences may be empty, the only way to fit four of them
into “a 4 bit sequence” is for each constituent bit sequence
to comprise a single bit. 10 Thus, a “bit sequence” in the
context of claim 9 must be broad enough to include single-
bit sequences.
     The Board’s construction of “bit sequence” as “two or
more bits” conflicts with the plain import of claim 9. The
claim describes its transmission as including “at least”
four bits, indicating that the signal may, in some instanc-
es, span only four bits. Under the Board’s construction,
however, the transmitted signal must include at least
eight bits—two for each component bit sequence. Not only
does this approach rewrite “at least 4” to mean “at
least 8,” but it also excludes signals comprising four, five,
six, or seven bits that are expressly covered by the claim.
    Moreover, “the context of the surrounding words of
the claim also must be considered in determining the
ordinary and customary meaning” of terms in a claim.
ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088, 1090
(Fed. Cir. 2003). Here, the context of the words surround-
ing “bit sequence” requires them to encompass single-bit


     10  Construing “bit sequence” to allow for an empty,
zero-bit sequence would effectively remove the “first bit
sequence,” “second, or third bit sequence,” and “fourth and
final bit sequence” limitations from the claim, as it would
make them optional or potentially nonexistent. See In re
Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006). It is
highly disfavored to construe terms in a way that renders
them void, meaningless, or superfluous. See Bicon, Inc. v.
Straumann Co., 441 F.3d 945, 950–51 (Fed. Cir. 2006)
(refusing to construe claim terms in a way that made
other limitations meaningless).
WASICA FINANCE v. CONTINENTAL AUTOMOTIVE SYSTEMS        29



sequences. Indeed, the specification confirms the use of
“bit sequence” in this context by providing an embodiment
where a bit sequence can contain only a single bit. See
’524 patent, 5:1–9 (incorporating by reference a patent
that employs a switch-based membrane signaling when
the tire pressure is excessively high or low). Therefore,
we construe the term “bit sequence” to include single-bit
sequences.
    Wasica does not dispute that Oselin anticipates
claim 9 if “bit sequence” is construed to cover single-bit
sequences. Accordingly, we reverse the Board’s decisions
that claim 9 is patentable over Oselin.
                       CONCLUSION
    For the reasons stated above, we hold that the Board
did not err in finding claims 1–5, 10–19, and 21 unpatent-
able. We also hold that substantial evidence supports the
Board’s findings that claims 6–8 and 20 are patentable.
We hold that the Board did err, however, in finding
claim 9 patentable. Accordingly, we affirm the Board’s
decisions in the ’295 and ’476 proceedings as to claims 1–8
and 10–21 but reverse its decisions as to claim 9.
    AFFIRMED-IN-PART, REVERSED-IN-PART
                          COSTS
   Each party shall bear its own costs.